DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of certified copies of papers required by 37 CFR 1.55 for applications KR 10-2016-0136066 filed on 10/19/2016, and KR 10-2017-0025673 filed on 02/27/2017. No certified English translations are in the record.

Information Disclosure Statement
Acknowledgement has been made of the information disclosure statement (IDS) submitted on 04/18/2019. The submissions are in compliance with the provisions of 37 CFR 1.97.
Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: APPARATUS AND METHOD FOR ENCODING OR DECODING VIDEO USING ADAPTIVE MOTION VECTOR RESOLUTION.
Appropriate correction is required.
The abstract of the disclosure is objected to because it does not describe the alternative motion vector resolution, as claimed.  Correction is required.  See MPEP § 608.01(b).

Drawings
Figures 2A-B, 3, and 5 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 8 and 15 are objected to because of the following informalities:  
Claims 1, 8 and 15: “a mv resolution flag” should be “a motion vector (mv) 
Claim 8: “one or more processor configured” should be “one or more processors configured”
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 2, 4-6, 8-9, 11-13 and 15 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 4-5, 4-6,1-2, 1-3, and 1 of U.S. Patent No. 10,924,757 in view of Chen US2018/0098089.

Instant application 16/343,164
Patent 10,924,757 (16/343,164)
1. A video decoding apparatus for decoding a group of one or more pictures in the unit of blocks which are split from each picture, the apparatus comprising:

a motion vector resolution decoder configured to 







reconstruct, from a bitstream, a current motion vector difference of a current block to be decoded among the blocks which belong to the group of one or more pictures, and







extract information on motion vector resolution dedicated to the current block among the blocks which belong to the group from the bitstream, and set a resolution of the current motion vector difference of the current block based on the information on motion vector resolution among three or more motion vector resolutions including a 1/4 pixel precision, when the current motion vector difference of the current block is non-zero; and 

an image decoder configured to generate a motion vector of the current block by using the current motion vector difference, the resolution of the current motion vector difference, and a motion vector corresponding to a pre-decoded block adjacent to the current block, and

predict and decode the current block using the motion vector of the current block, wherein the motion vector resolution decoder is configured to extract the information on motion vector resolution dedicated to the current block by extracting a mv resolution flag dedicated to the current block from the bitstream, the mv resolution flag indicating whether the resolution of the current motion vector difference of the current block is equal to a 1/4 pixel precision, and

extracting, from the bitstream, alternative motion vector resolution information for representing an motion vector resolution which is dedicated to the current block among motion vector resolutions other than the 1/4 pixel precision, only when the my resolution flag indicates that the resolution of the current motion vector difference of the current block is not the 1/4 pixel precision, wherein, when the current motion vector difference of the current block is zero, the resolution of the current motion vector difference of the current block is set to the 1/4 pixel precision without the information on the motion vector resolution extracted.






4. A video decoding method of decoding a group of one or more pictures in the units of blocks which are split from each of the pictures, the method comprising: 




extracting, from a bitstream, first identification information indicating whether motion vector difference resolution is adaptively determined in the unit of blocks which belong to the group of one or more pictures; 

reconstructing, from the bitstream, a current motion vector difference of a current block to be decoded among the blocks which belong to the group; 

when it is satisfied that the first identification information indicates that motion vector difference resolution is adaptively determined and the current motion vector difference of the current block is non-zero, 

extracting information on the motion vector resolution dedicated to the current block among the blocks which belong to the group from the bitstream and setting a resolution of the current motion vector difference of the current block based on the information on motion vector resolution among a plurality of motion vector resolutions including ¼, ½, 1, and 4 pixel precisions; 



determining a motion vector of the current block by using the current motion vector difference, the resolution of the current motion vector difference, and a motion vector derived from a pre-decoded block adjacent to the current block; and 


predicting and decoding the current block using the motion vector of the current block, wherein the extracting of the information on motion vector resolution comprises: extracting a mv resolution flag dedicated to the current block from the bitstream, the mv resolution flag indicating whether the resolution of the current motion vector difference of the current block is equal to a ¼ pixel precision; and 


extracting, from the bitstream, information for representing an alternative motion vector resolution which is dedicated to the current block among multiple alternative motion vector resolutions including ½, 1, and 4 pixel precisions, only when the mv resolution flag indicates that the resolution of the current motion vector difference of the current block is not the ¼ pixel precision, wherein, when the first identification information indicates that motion vector difference resolution is not adaptively determined, the resolution of the current motion vector difference of the current block is set to the ¼ pixel precision without the information on motion vector resolution extracted, and wherein, when the current motion vector difference of the current block is zero, the resolution of the current motion vector difference of the current block is set to the ¼ pixel precision without the information on motion vector resolution extracted.
2. The apparatus of claim 1, 

wherein the motion vector resolution decoder is further configured to extract, from the bitstream, first identification information indicating whether motion vector difference resolution is adaptively determined in the unit of blocks which belong to the group of one or more pictures, 

wherein the information on motion vector resolution is extracted when it is further satisfied that the first identification information indicates that the motion vector difference resolution is adaptively determined.

5. The method of claim 4, 









wherein the information for representing the alternative motion vector resolution dedicated to the current block is a difference value between the resolution of the current motion vector difference of the current block and a resolution of a motion vector difference of a block encoded prior to the current block.

4. The apparatus of claim 1, wherein the three or more motion vector resolutions include at least two of 1/8, 1/2, 1, 2, or 4 pixel precisions.

4. A video decoding method of decoding a group of one or more pictures in the units of blocks which are split from each of the pictures, the method comprising: extracting, from a bitstream, first identification information indicating whether motion vector difference resolution is adaptively determined in the unit of blocks which belong to the group of one or more pictures; reconstructing, from the bitstream, a current motion vector difference of a current block to be decoded among the blocks which belong to the group; when it is satisfied that the first identification information indicates that motion vector difference resolution is adaptively determined and the current motion vector difference of the current block is non-zero, extracting information on the motion vector resolution dedicated to the current block among the blocks which belong to the group from the bitstream and setting a resolution of the current motion vector difference of the current block based on the information on motion vector resolution among a plurality of motion vector resolutions including ¼, ½, 1, and 4 pixel precisions; determining a motion vector of the current block by using the current motion vector difference, the resolution of the current motion vector difference, and a motion vector derived from a pre-decoded block adjacent to the current block; and predicting and decoding the current block using the motion vector of the current block, wherein the extracting of the information on motion vector resolution comprises: extracting a mv resolution flag dedicated to the current block from the bitstream, the mv resolution flag indicating whether the resolution of the current motion vector difference of the current block is equal to a ¼ pixel precision; and extracting, from the bitstream, information for representing an alternative motion vector resolution which is dedicated to the current block among multiple alternative motion vector resolutions including ½, 1, and 4 pixel precisions, only when the mv resolution flag indicates that the resolution of the current motion vector difference of the current block is not the ¼ pixel precision, wherein, when the first identification information indicates that motion vector difference resolution is not adaptively determined, the resolution of the current motion vector difference of the current block is set to the ¼ pixel precision without the information on motion vector resolution extracted, and wherein, when the current motion vector difference of the current block is zero, the resolution of the current motion vector difference of the current block is set to the ¼ pixel precision without the information on motion vector resolution extracted.
5. The apparatus of claim 1, wherein the alternative motion vector resolution information is a difference value between the resolution of the current motion vector difference of the current block and a resolution of a motion vector difference of a block encoded prior to the current block.

5. The method of claim 4, wherein the information for representing the alternative motion vector resolution dedicated to the current block is a difference value between the resolution of the current motion vector difference of the current block and a resolution of a motion vector difference of a block encoded prior to the current block.

6. The apparatus of claim 1, wherein the alternative motion vector resolution information is a ratio between the resolution of the current motion vector difference of the current block and a resolution of a motion vector difference of a block encoded prior to the current block.

6. The method of claim 4, wherein the information for representing the alternative motion vector resolution dedicated to the current block is a ratio between the resolution of the current motion vector difference of the current block and a resolution of a motion vector difference of a block encoded prior to the current block.
8. A video encoding apparatus for encoding a group of one or more pictures in the units of blocks which are split from each picture, the apparatus comprising one or more processor configured to:






determine a current motion vector of a current block to be encoded among the blocks which belong to the group of one or more pictures, 

generate and encode a current motion vector difference of the current block by using the current motion vector of the current block and a motion vector corresponding to a pre-encoded block adjacent to the current block, 

when the current motion vector difference is non-zero, encode information on motion vector resolution dedicated to the current block among the blocks which belong to the group, wherein the information on motion vector resolution is used for representing a
resolution at which the current motion vector difference is encoded among three or more motion vector resolutions including a 1/4 pixel precision, and




predict and encode the current block using the current motion vector of the current block, wherein the information on motion vector resolution is encoded by:


encoding a mv resolution flag dedicated to the current block, the mv resolution flag indicating whether the resolution of the current motion vector difference of the current block is equal to the 1/4 pixel precision, and

encoding alternative motion vector resolution information for representing a motion vector resolution which is dedicated to the current block among motion vector resolutions other than the 1/4 pixel precision, only when the my resolution flag indicates that the resolution of the current motion vector difference of the current block is not the 1/4 pixel precision, 








wherein, when the current motion vector difference of the current block is zero, the current motion vector difference of the current block is encoded at the 1/4 pixel precision without the information on motion vector resolution encoded.
1. A method of encoding a group of one or more pictures in the units of blocks which are split from each of the pictures, the method comprising: 


encoding first identification information indicating whether motion vector difference resolution is adaptively determined in the unit of the blocks which belong to the group of one or more pictures; 
determining a current motion vector of a current block to be encoded among the blocks which belong to the group; 

generating and encoding a current motion vector difference by using the current motion vector of the current block and a motion vector derived from a pre-encoded block adjacent to the current block; 

when it is satisfied that the first identification information indicates that motion vector difference resolution is adaptively determined and the current motion vector difference is non-zero, encoding information on motion vector resolution dedicated to the current block among the blocks which belong to the group, wherein the information on motion vector resolution is used for representing a resolution at which the current motion vector difference is encoded among a plurality of motion vector resolutions including ¼, ½, 1, and 4 pixel precisions; and 

predicting and encoding the current block using the current motion vector of the current block, wherein the encoding of the information on motion vector resolution comprises: 

encoding a mv resolution flag dedicated to the current block, the mv resolution flag indicating whether the resolution of the current motion vector difference of the current block is equal to a ¼ pixel precision; and 

encoding information for representing an alternative motion vector resolution which is dedicated to the current block among multiple alternative motion vector resolutions including ½, 1, and 4 pixel precisions, only when the mv resolution flag indicates that the resolution of the current motion vector difference of the current block is not the ¼ pixel precision, wherein, when the first identification information indicates that motion vector difference resolution is not adaptively determined, the current motion vector difference of the current block is encoded at the ¼ pixel precision, without the information on motion vector resolution encoded, and 

wherein, when the current motion vector difference of the current block is zero, the current motion vector difference of the current block is encoded at the ¼ pixel precision without the information on motion vector resolution encoded.

9. The apparatus of claim 8, wherein the one or more processor is further configured to 

encode first identification information indicating whether motion vector difference resolution is adaptively determined in the unit of blocks which belong to the group of one or more pictures, 

wherein the information on motion vector resolution is encoded when it is further satisfied that the first identification information indicates that the motion vector difference resolution is adaptively determined.

2. The method of claim 1, 








wherein the information for representing the alternative motion vector resolution dedicated to the current block is a difference value between the resolution of the current motion vector difference of the current block and a resolution of a motion vector difference of a block encoded prior to the current block.

11. The apparatus of claim 8, wherein the three or more motion vector resolutions include at least two of 1/8, 1/2, 1, 2, or 4 pixel precisions.

1. A method of encoding a group of one or more pictures in the units of blocks which are split from each of the pictures, the method comprising: 


encoding first identification information indicating whether motion vector difference resolution is adaptively determined in the unit of the blocks which belong to the group of one or more pictures; 
determining a current motion vector of a current block to be encoded among the blocks which belong to the group; 

generating and encoding a current motion vector difference by using the current motion vector of the current block and a motion vector derived from a pre-encoded block adjacent to the current block; 

when it is satisfied that the first identification information indicates that motion vector difference resolution is adaptively determined and the current motion vector difference is non-zero, encoding information on motion vector resolution dedicated to the current block among the blocks which belong to the group, wherein the information on motion vector resolution is used for representing a resolution at which the current motion vector difference is encoded among a plurality of motion vector resolutions including ¼, ½, 1, and 4 pixel precisions; and 

predicting and encoding the current block using the current motion vector of the current block, wherein the encoding of the information on motion vector resolution comprises: 

encoding a mv resolution flag dedicated to the current block, the mv resolution flag indicating whether the resolution of the current motion vector difference of the current block is equal to a ¼ pixel precision; and 

encoding information for representing an alternative motion vector resolution which is dedicated to the current block among multiple alternative motion vector resolutions including ½, 1, and 4 pixel precisions, only when the mv resolution flag indicates that the resolution of the current motion vector difference of the current block is not the ¼ pixel precision, wherein, when the first identification information indicates that motion vector difference resolution is not adaptively determined, the current motion vector difference of the current block is encoded at the ¼ pixel precision, without the information on motion vector resolution encoded, and 

wherein, when the current motion vector difference of the current block is zero, the current motion vector difference of the current block is encoded at the ¼ pixel precision without the information on motion vector resolution encoded.

12. The apparatus of claim 8, 

wherein the alternative motion vector resolution information is a difference value between the resolution of the current motion vector difference of the current block and a resolution of a motion vector difference of a block encoded prior to the current block.

2. The method of claim 1, 

wherein the information for representing the alternative motion vector resolution dedicated to the current block is a difference value between the resolution of the current motion vector difference of the current block and a resolution of a motion vector difference of a block encoded prior to the current block.

13. The apparatus of claim 8, wherein the alternative motion vector resolution information is a ratio between the resolution of the current motion vector difference of the current block and a resolution of a motion vector difference of a block encoded prior to the current block.

3. The method of claim 1, wherein the information for representing the alternative motion vector resolution dedicated to the current block is information on a ratio between the resolution of the current motion vector difference of the current block and a resolution of a motion vector difference of a block encoded prior to the current block.

15. A non-transitory computer readable medium storing a bitstream generated by a method for encoding a group of one or more pictures in the units of blocks which are split from each picture, the method comprising:
determining a current motion vector of a current block to be encoded among the blocks which belong to the group of one or more pictures, generating and encoding a current motion vector difference of the current block by using the current motion vector of the current block and a motion vector corresponding to a pre-encoded block adjacent to the current block, when the current motion vector difference is non-zero, encoding information on motion vector resolution dedicated to the current block among the blocks which belong to the group, wherein the information on motion vector resolution is used for representing a resolution at which the current motion vector difference is encoded among three or more motion vector resolutions including a 1/4 pixel precision, and
predicting and encoding the current block using the current motion vector of the current block, wherein the information on motion vector resolution is encoded by:
encoding a mv resolution flag dedicated to the current block, the mv resolution flag indicating whether the resolution of the current motion vector difference of the current block is equal to the 1/4 pixel precision, and
encoding alternative motion vector resolution information for representing a motion vector resolution which is dedicated to the current block among motion vector resolutions other than the 1/4 pixel precision, only when the my resolution flag indicates that the resolution of the current motion vector difference of the current block is not the 1/4 pixel precision, wherein, when the current motion vector difference of the current block is zero, the current motion vector difference of the current block is encoded at the 1/4 pixel precision without the information on motion vector resolution encoded.
1. A method of encoding a group of one or more pictures in the units of blocks which are split from each of the pictures, the method comprising: 


encoding first identification information indicating whether motion vector difference resolution is adaptively determined in the unit of the blocks which belong to the group of one or more pictures; 
determining a current motion vector of a current block to be encoded among the blocks which belong to the group; 

generating and encoding a current motion vector difference by using the current motion vector of the current block and a motion vector derived from a pre-encoded block adjacent to the current block; 

when it is satisfied that the first identification information indicates that motion vector difference resolution is adaptively determined and the current motion vector difference is non-zero, encoding information on motion vector resolution dedicated to the current block among the blocks which belong to the group, wherein the information on motion vector resolution is used for representing a resolution at which the current motion vector difference is encoded among a plurality of motion vector resolutions including ¼, ½, 1, and 4 pixel precisions; and 

predicting and encoding the current block using the current motion vector of the current block, wherein the encoding of the information on motion vector resolution comprises: 

encoding a mv resolution flag dedicated to the current block, the mv resolution flag indicating whether the resolution of the current motion vector difference of the current block is equal to a ¼ pixel precision; and 

encoding information for representing an alternative motion vector resolution which is dedicated to the current block among multiple alternative motion vector resolutions including ½, 1, and 4 pixel precisions, only when the mv resolution flag indicates that the resolution of the current motion vector difference of the current block is not the ¼ pixel precision, wherein, when the first identification information indicates that motion vector difference resolution is not adaptively determined, the current motion vector difference of the current block is encoded at the ¼ pixel precision, without the information on motion vector resolution encoded, and 

wherein, when the current motion vector difference of the current block is zero, the current motion vector difference of the current block is encoded at the ¼ pixel precision without the information on motion vector resolution encoded.



	As evidence by the above table claims 4-5, 4-6,1-2, 1-3, and 1 of the patent corresponds to the claims 1, 2, 4-6, 8-9, 11-13 and 15 of the instant application. The difference between the instant application and the patent is that the instant application claims a CRM. Chen, US2018/0098089 describes a CRM. It would have been obvious at the time to combine the claims of the patent with the US2018/0098089 to produce exactly what is claimed in the instant application. The reason for such modification would be the provide a computer readable medium to implement the method. 

  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen, (U.S. Patent Application Publication No. 2018/0098089 A1), [hereinafter Chen].

Regarding Claim 1, Chen suggests a video decoding apparatus for decoding a group of one or more pictures (an apparatus configured to decode video data; 0007) in the units of blocks which are split from each picture (Fig. 4), the apparatus comprising: 
a motion vector resolution decoder configured to reconstruct, from a bitstream, a current motion vector difference of a current block to be decoded among the blocks which belong to the group of one or more pictures (video decoder 30 may be configured to determine an MVD for a current block of video data using one of a plurality of MVD precisions, and code the MVD for the current block of video data; 0096 and Fig. 3), and
extract information on motion vector resolution dedicated to the current block among the blocks which belong to the group from the bitstream, and set a resolution of the current motion vector difference of the current block based on the information on motion vector resolution among three or more motion vector resolutions ([0099] FIG. 4 illustrates eighth pixel positions 106 of a block using dashed outlining to indicate that these positions may be optionally included. That is, if a motion vector (e.g., as reconstructed from an MVD of the same precision) has one-eighth-pixel precision, the motion vector may point to any of full pixel position 100, half pixel positions 102, quarter pixel positions 104, or eighth pixel positions 106 [i.e., three or more]. However, if the motion vector has one-quarter-pixel precision, the motion vector may point to any of full pixel position 100, half pixel positions 102, or quarter pixel positions 104, but would not point to eighth pixel positions 106. It should further be understood that in other examples, other precisions may be used, e.g., one-sixteenth pixel precision, one-thirty-second pixel precision, or the like.) including a 1/4 pixel precision, when the current motion vector difference of the current block is non-zero ([0135] For a second current block of video data, video decoder 30 may receive one or more syntax elements indicating a second MVD value and, in response to the second MVD value being a non-zero value, receive an indication of a motion vector precision for a second motion vector for the second current block. Video decoder 30 may locate, in a reference picture, a reference block for the second current block using the second motion vector. For the second current block, video decoder 30 may receive the indication of the motion vector precision after receiving the second MVD value.); and
an image decoder configured to generate a motion vector of the current block by using the current motion vector difference, the resolution of the current motion vector difference, and a motion vector corresponding to a pre-decoded block adjacent to the current block ([0144] Some examples relate to decoder side motion vector precision derivation for screen content. In one example, L-shape or other-shape template matching on reconstructed samples may be used. The motion vector precision may be based on the difference between template matching result, such as SAD, of an integer-pixel position and the matching result of its neighboring sub-pixel position. For example, when the matching result of integer-pixel position is much lower, integer-pixel precision applies.), and
predict and decode the current block using the motion vector of the current block (Fig. 3), wherein the motion vector resolution decoder is configured to extract the information on motion vector resolution dedicated to the current block by extracting a mv resolution flag dedicated to the current block from the bitstream ([0147] Some examples relate to signaled adaptive motion vector precision. In such an example, motion vector precision may be signaled in bitstream such as at LCU, CU or PU level. A flag/value may be used to indicate the motion vector precision, such as integer precision, half-pixel precision, quarter-pixel precision, or other precisions.), the mv resolution flag indicating whether the resolution of the current motion vector difference of the current block is equal to a 1/4 pixel precision ([0165] In another example of the disclosure, video encoder 20 may be configured to generate a syntax element (e.g., a first flag) to indicate whether or not one-quarter sample MV/MVD precision is used in a block/CU/PU.), and
extracting, from the bitstream, alternative motion vector resolution information for representing an motion vector resolution which is dedicated to the current block among motion vector resolutions other than the 1/4 pixel precision, only when the my resolution flag indicates that the resolution of the current motion vector difference of the current block is not the 1/4 pixel precision ([0165] When the first flag indicates that one-quarter sample MV/MVD is not used, video encoder 20 may generate another syntax element (e.g., another flag) to indicate whether integer sample MV/MVD precision or multiple (N) samples MV/MVD precision is used.), 
wherein, when the current motion vector difference of the current block is zero ([0151] The value of syntax element abs_mvd_greater0_flag[x] indicates whether or not the absolute value of the MVD for a specific horizontal or vertical component is greater than zero.), the resolution of the current motion vector difference of the current block is set to the 1/4 pixel precision ([0148] may keep default motion vector precision, such as quarter-pel) without the information on the motion vector resolution extracted ([0133] In one example, video encoder 20 may be configured to encode and signal MV/MVD precision information for only the PU or CU that has a non-zero MVD. When MV/MVD precision information is not signaled, video decoder 30 ay be configured to use sub-pixel MV precision for the PU or CU.)
Regarding claim 2, Chen discloses all the limitations of claim 1, as discussed above. Chen also discloses extract, from the bitstream, first identification information indicating whether motion vector difference resolution is adaptively determined in the unit of blocks which belong to the group of one or more pictures ([0133] In one example, video encoder 20 may be configured to encode and signal MV/MVD precision information for only the PU or CU that has a non-zero MVD. When MV/MVD precision information is not signaled, video decoder 30 may be configured to use sub-pixel MV precision for the PU or CU. and [0147] Some examples relate to signaled adaptive motion vector precision. In such an example, motion vector precision may be signaled in bitstream such as at LCU, CU or PU level. A flag/value may be used to indicate the motion vector precision, such as integer precision, half-pixel precision, quarter-pixel precision, or other precisions), wherein the information on motion vector resolution is extracted when it is further satisfied that the first identification information indicates that the motion vector difference resolution is adaptively determined ([0022] This disclosure is related to techniques for motion vector (MV) and/or motion vector difference (MVD) coding and signaling, including techniques for adaptively determining MV/MVD precision.).
Regarding claim 3, Chen discloses all the limitations of claim 2, as discussed above. Chen also discloses wherein, when the first identification information indicates that the motion vector difference resolution is not adaptively determined, the resolution of the current motion vector difference of the current block is set to the 1/4 pixel precision without the information on motion vector resolution extracted ([0133, 148 and 151] as discussed above).
Regarding claim 4, Chen discloses all the limitations of claim 1, as discussed above. Chen also discloses wherein the three or more motion vector resolutions include at least two of 1/8, 1/2, 1, 2, or 4 pixel precisions ([0099] FIG. 4 illustrates eighth pixel positions 106 of a block using dashed outlining to indicate that these positions may be optionally included. That is, if a motion vector (e.g., as reconstructed from an MVD of the same precision) has one-eighth-pixel precision, the motion vector may point to any of full pixel position 100, half pixel positions 102, quarter pixel positions 104, or eighth pixel positions 106.)
Regarding claim 5, Chen discloses all the limitations of claim 1, as discussed above. Chen also discloses wherein the alternative motion vector resolution information is a difference value between the resolution of the current motion vector difference of the current block and a resolution of a motion vector difference of a block encoded prior to the current block ([0133] In one example, video encoder 20 may be configured to encode and signal MV/MVD precision information for only the PU or CU that has a non-zero MVD. When MV/MVD precision information is not signaled, video decoder 30 may be configured to use sub-pixel MV precision for the PU or CU. and [0147] Some examples relate to signaled adaptive motion vector precision. In such an example, motion vector precision may be signaled in bitstream such as at LCU, CU or PU level. A flag/value may be used to indicate the motion vector precision, such as integer precision, half-pixel precision, quarter-pixel precision, or other precisions).
Regarding claim 6, Chen discloses all the limitations of claim 1, as discussed above. Chen also discloses wherein the alternative motion vector resolution information is a ratio between the resolution of the current motion vector difference of the current block and a resolution of a motion vector difference of a block encoded prior to the current block ([0103] FIGS. 5A-5C illustrate pixel positions of a luminance block, including full luminance pixel position 110, half luminance pixel position 116, quarter pixel position 112, and eighth luminance pixel positions 114A, 114B. FIGS. 5A-5C also illustrate corresponding pixel positions of a chrominance block, including full chrominance pixel position 120, quarter chrominance pixel position 122, eighth chrominance pixel position 124, and sixteenth chrominance pixel positions 126A, 126B. In this example, full chrominance pixel 120 corresponds to full luminance pixel 110. Further, in this example, the chrominance block is downsampled by a factor of two horizontally and vertically relative to the luminance block. Thus, quarter chrominance pixel 122 corresponds to half luminance pixel 116. Similarly, eighth chrominance pixel 124 corresponds to quarter luminance pixel 112, sixteenth chrominance pixel 126A corresponds to eighth luminance pixel 114A, and sixteenth chrominance pixel 126B corresponds to eighth luminance pixel 114B).
Regarding claim 7, Chen discloses all the limitations of claim 1, as discussed above. Chen also discloses wherein the image decoder is configured to convert the motion vector corresponding to the pre-decoded block such that the converted motion vector has the same resolution as the resolution of the current motion vector difference of the current block, and add the current motion vector difference to the converted motion vector to thereby generate the motion vector of the current block ([0147] When motion vector precision is signaled for one block or one region/slice, all smaller blocks within this block/region/slice may share the same motion vector precision. Moreover, MVD information may also signaled in the signaled precision. Before motion compensation, MV (MV predictor+MVD) may be rounded to the signaled precision and [0061]).
Regarding claim 8, Chen discloses all of the limitations of claim 1 in decoder form rather than encoder form. Chen also discloses a video encoding apparatus for decoding a group of one or more pictures (an apparatus configured to decode video data; [0007] and Fig. 2) and one or more processor ([0041] Video encoder 20 and video decoder 30 each may be implemented as any of a variety of suitable encoder circuitry or decoder circuitry, such as one or more microprocessors). Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 8.
Regarding claim 9-14, disclose all of the elements of claims 2-7, respectively, in decoder form rather than encoder form. Therefore, the supporting rationale of the rejections to claims 2-7 apply equally as well to those elements of claims 9-14.  
Regarding claim 15, Chen discloses all of the elements of claim 8 in device form rather than CRM form. Chen also discloses a CRM (a computer-readable storage medium storing instructions that, when executed, cause one or more processors of a device; [0009]). Therefore, the supporting rationale of the rejection to claim 8 applies equally as well to those elements of claim 15.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rapaka US10,812,822 B2 discloses motion vector precision flag and integer and fractional pixel precision. Chien US20200029091 A1 discloses a resolution for the motion vector (e.g., integer pixel precision, one-quarter pixel precision, one-eighth pixel precision). Sullivan US9,900,603B2 discloses MV precision having both fractional and integer precision.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON SLATER whose telephone number is (571)270-0375.  The examiner can normally be reached on MON-FRI 7AM-4PM EST, alt FRI.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.




/Alison Slater/Primary Examiner, Art Unit 2487